Per Curiam:

En dos acusaciones por los delitos de escala-miento en primer grado el fiscal alegó que Genero Colón Allende penetró “durante las horas de la noche” en dos ca-sas con la intención criminal de cometer hurto o ratería. En el acto de leerse las acusaciones, el acusado, asistido de abo-gado, hizo alegaciones de culpabilidad en ambos casos, y fué sentenciado a cumplir, concurrentemente, de uno a cinco años de presidio en cada caso.
Alegando que dichas sentencias eran nulas por no haber la corte inferior determinado el grado del delito de acuerdo con el artículo 310 del Código de Enjuiciamiento Criminal, el acusado radicó en dicha corte una petición de hábeas corpus, la cual, después de celebrada una vista, fué declarada sin lu-*2gar. No conforme apeló y en este recurso alega que la corte erró al no declarar con lugar la petición de acuerdo con lo resuelto en el caso de Nieves v. Jones, Jefe Interino Penitenciaría, 72 D.P.R. 287.
No tiene razón el apelante. Precisamente en el caso de Nieves dijimos que la jurisprudencia de California sostiene ‘que “cuando en una acusación por el delito de escalamiento cometido durante las horas de la noche o en acusación por robo, cometido con un arma mortífera (ambos considerados en primer grado) el acusado hace alegación, de culpabilidad, la corte no comete error al no determinar el grado del delito pues la admisión del acusado de que cometió el delito bajo las circunstancias alegadas en la acusación es suficiente. Véanse los casos de Ex parte Haase, 90 Pac. 946 (C.A. 3, Cal., 1907) y People v. Mendietta, 226 P.2d 34 (D.C.A. 1, Cal., 1951).”
Aun cuando por los hechos alegados en la acusación en el caso de Nieves, supra, consideramos que dicha jurisprudencia no era aplicable, sí lo es a los del presente y, en su conse-cuencia, debe confirmarse la sentencia.